    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS


         Pending before the Court is Defendants’ Motion to Dismiss Claims Asserted by Nicole

Gaspard. R. Doc. 22673. Gaspard has not filed an opposition, and Defendants have filed a reply,

R. Doc. 22810. Having considered the applicable law and the parties’ arguments, the Court now

rules as follows.

    I.      BACKGROUND

         From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 2 of 7



       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.



                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 3 of 7



         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.




                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 4 of 7



         B. The Bennett Class Action

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of several individual plaintiffs.




         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and damage calculations precluded the finding of predominance necessary
to warrant class certification.
                                                          4
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 5 of 7



    II.       PENDING MOTION

           Nicole Gaspard’s claims arise from the alleged presence of Chinese drywall in a property

located at 1402 O’Donnell Lane SE, Port St. Lucie, Florida. R. Doc. 22673-1 at 3. Defendants

allege that although Mercedes Gaspard, the owner of the home, submitted a Plaintiff Profile Form,

Supplemental Plaintiff Profile Form, and Plaintiff Fact Sheet, Nicole Gaspard did not sign any of

these documents. Id. at 3. Additionally, Defendants note that the warranty deed provided during

discovery revealed that the property was granted only to Mercedes Gaspard, who confirmed during

her deposition that Nicole Gaspard does not own the property. R. Doc. 22673-1 at 3–4.

Accordingly, Defendants seek summary judgment of Nicole Gaspard’s claims on the grounds that

she lacks standing. R. Doc. 22673-1 at 5.

    III.      LAW & ANALYSIS

    A. Legal Standard

           Motions to dismiss for lack of standing are properly brought under Rule 12(b)(1). Harrison

v. Safeco Ins. Co. of America, 2007 WL 1244268, *3 (E.D.La. Jan. 26, 2007) (citing Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). Federal Rule of Civil Procedure 12(b)(1) governs

challenges to a district court’s subject matter jurisdiction. “A case is properly dismissed for lack

of subject matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.” Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010

(5th Cir. 1998).

           “The standard of review applicable to motions to dismiss under Rule 12(b)(1) is similar to

that applicable to motions to dismiss under Rule 12(b)(6)” except that the Rule 12(b)(1) standard

permits the Court to consider a broader range of materials in considering its subject matter

jurisdiction over the cause(s) in the suit. Williams v. Wynne, 533 F.3d 360, 364-65 n. 2 (5th Cir.
                                                   5
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 6 of 7



2008). A district court may dismiss for lack of subject matter jurisdiction on any one of three bases:

“(1) the complaint alone; (2) the complaint supplemented by undisputed facts in the record; or (3)

the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Clark v. Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986). The plaintiff bears the burden of

proving subject matter jurisdiction by a preponderance of the evidence. Vantage Trailers, Inc. v.

Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (citing New Orleans & Gulf Coast Ry. Co. v.

Barrois, 533 F.3d 321, 327 (5th Cir. 2008)).

    B. Discussion

        Defendants seek summary judgment on the grounds that Nicole Gaspard lacks standing to

bring the instant claims because she is not an owner of the affected property. A party has standing

to bring legal claims when it can “demonstrate a direct and articulable interest in the controversy,

which will be affected by the outcome of the litigation.” Whitburn, LLC v. Wells Fargo Bank, N.A.,

190 So. 3d 1087, 1091 (Fla. Dist. Ct. App. 2015) (quoting Centerstate Bank Cent. Fla., N.A. v.

Krause, 87 So.3d 25, 28 (Fla. 5th DCA 2012)). This interest must be concrete and particularized,

not conjectural or hypothetical, and must be analyzed in light of the nature of the asserted interest.

Centerstate Bank, 87 So. 3d at 28. “Standing depends on whether a party has a sufficient stake in

a justiciable controversy, with a legally cognizable interest that would be affected by the outcome

of the litigation.” Id.

        Here, Gaspard’s claims arise from the alleged presence of Chinese drywall in a property

Defendants have demonstrated she does not own. Notably, a warranty deed dated January 31, 2007

reflects that the property was conveyed by Majestic Land Holdings to Mercedes Gaspard alone.

R. Doc. 22673-3 at 23. During Mercedes Gaspard’s deposition, when asked why Nicole Gaspard

was listed as a Plaintiff in the amended complaint filed on May 14, 2018, Mercedes Gaspard
                                                  6
    Case 2:09-md-02047-EEF-MBN Document 22922 Filed 08/03/20 Page 7 of 7



responded, “Because she is helping me.” R. Doc. 22673-5 at 3. Mercedes Gaspard then confirmed,

“The house belongs to me.” Id. at 4. Further, Nicole Gaspard did not sign any of the documents

required in the prosecution of this litigation, such as a Plaintiff Profile Form, which lists only

Mercedes Gaspard as the Claimant and property owner. R. Doc. 22673-2 at 1, 3. Mercedes Gaspard

is listed as the sole owner in a Saint Lucie County Property Appraiser report, id. at 4, and the sole

insured on a Renewal Declaration from United Property & Casualty Insurance Company, id. at 6.

         Nicole Gaspard has not produced any evidence to rebut the claim that she does not own the

affected property. Recognizing that an individual “cannot recover for damage to property he does

not own,” Benoit v. Saint-Gobain Performance Plastics Corp., No. 116CV1057LEKDJS, 2017

WL 3316132, at *6 (N.D.N.Y. Aug. 2, 2017), aff'd in part, appeal dismissed in part, 959 F.3d 491

(2d Cir. 2020), the Court concludes that Nicole Gaspard lacks standing to bring the instant claims.

They must accordingly be dismissed.

   IV.      CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Defendants' Motion to Dismiss Claims Asserted by Nicole

Gaspard, R. Doc. 22673, is GRANTED.

         New Orleans, Louisiana this 31st day of July, 2020.




                                                                      _____________________
                                                                            Eldon E. Fallon
                                                                      United States District Judge




                                                  7
